 

Exhibit 10.3

 

AMENDED AND RESTATED SUBSCRIPTION AGREEMENT

 

This Amended and Restated Subscription Agreement (this “Agreement”), is made by
and between SEVEN STARS CLOUD GROUP, INC., a Nevada corporation (the “Company”)
and GT DOLLAR PTE. LTD., a Singaporean corporation (“Subscriber”) as of the date
this Agreement is accepted by the Company, as set forth on the Company’s
signature page hereto.

 

WHEREAS, the Subscriber and the Company entered into a Subscription Agreement on
March 17, 2018 (the “Original Agreement”), whereby the Subscriber has agreed to
purchase from the Company, for the purchase price of Twenty Five Million Sixty
Six Thousand Eight Hundred Seventy Eight Dollars and Twenty Cents
($25,066,878.20), that number of shares of the Company’s common stock, at the
price of One Dollar and Eighty-Two cents ($1.82) per share (“Common Stock”), in
a private placement (the “Original Offering”); and

 

WHEREAS, following execution of the Original Agreement, the Subscriber intends
to reduce its subscribed amount of the Original Offering to Ten Million Dollars
Ninety-Two Cents ($10,000,000.92) at the price of One Dollar and Eighty-Two
cents ($1.82) per share (the “Offering”), and the Company agrees to the
aforesaid changes.

 

WHEREAS, the Subscriber understands that the Amended Offering is being made
without registration of the Common Stock under the Securities Act of 1933, as
amended (the “Securities Act”), or any securities law of any state of the United
States or of any other jurisdiction, and is being made only to “accredited
investors” or non-U.S. persons.

 

NOW, THEREFORE, the Parties agree to amend and restate the Original Agreement in
its entirety by entering into this Agreement. For and in consideration of the
premises and the mutual covenants hereinafter set forth, the parties hereto do
hereby agree as follows:

 

1. Subscription for Securities.

 

(a) Subscription for Securities. Subject to the terms and conditions hereinafter
set forth, Subscriber hereby irrevocably subscribes for and agrees to purchase
from the Company such amounts of Common Stock as is set forth on the signature
page hereof (the “Shares”) at a price of $1.82 per Share, for an aggregate
purchase price of Ten Million Dollars Ninety-Two Cents ($10,000,000.92) (the
“Purchase Price”), and the Company agrees to sell such Shares to Subscriber for
the Purchase Price, subject to the Company’s right, in its sole discretion, to
reject this subscription, in whole or in part, at any time prior to the Closing
(as defined below). Subscriber acknowledges that the Shares will be subject to
restrictions on transfer as set forth in this Agreement. Subscriber further
acknowledges that absent receipt of the necessary stockholder approval and
certain other conditions, the Company is prevented from issuing to the
Subscriber an amount of shares of the Company’s common stock in excess of 19.9%
of the Company’s aggregate shares of common stock outstanding immediately prior
to the Closing.

 



1 

 

  

2. Terms of Subscription.

 

(a) Payment. Subscriber shall make payment for the Shares by wire transfer of
immediately available funds to an account designated by the Company in the
amount of Ten Million Dollars Ninety-Two Cents ($10,000,000.92) on or prior to
June _21, 2018.

 

(b) Acceptance of Subscription and Issuance of Shares. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing (as defined below). Notwithstanding anything in this
Agreement to the contrary, the Company shall have no obligation to issue any of
the Shares to any person who is a resident of a jurisdiction in which the
issuance of Shares to such person would constitute a violation of the
securities, “blue sky” or other similar laws.

 

(c) Closing. The Offering may be consummated at such place (or by electronic
transmission) as may be mutually agreed upon by the parties at a closing (the
“Closing”) to occur on a date as may be determined by the Company, at a time as
may be determined by the Company. Subsequent closings may occur at the
discretion of the Company.

 

(d) Closing Deliverables. At the Closing: (i) Subscriber shall deliver the
Purchase Price; and (ii) the Company shall deliver a share certificate
representing the Shares to Subscriber that bears an appropriate legend referring
to the fact that the Shares are subject to transfer restrictions as set forth in
the Securities Act.

 

(e) Lockup Period. In exchange for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Subscriber agrees that, during the
period beginning on the date this Agreement (and any subsequent Agreement
designating the issuance of additional Company shares to Subscriber) is fully
executed and ending on the nine month anniversary thereof, Subscriber will not
(and will cause any spouse, domestic partner, lineal descendant, parent,
stepparent, sibling, stepsibling, uncle, aunt, niece, nephew, first cousin, or
any other person with whom the undersigned has a relationship by blood, marriage
or adoption not to), without the prior written consent of the Company, directly
or indirectly, (i) sell, offer to sell, contract to sell or lend, pledge,
hypothecate or grant any security interest in, or in any other way transfer or
dispose of, any purchased Shares whether now owned or hereafter acquired by
Subscriber (collectively, the “Lock-Up Securities”), (ii) make any demand for,
or exercise any right with respect to the registration of any of the Lock-Up
Securities, or the filing of any registration statement, prospectus or
prospectus supplement, (iii) enter into any swap, hedge or any other agreement
or any transaction that transfers, in whole or in part, the economic consequence
of ownership of the Lock-Up Securities or (iv) publicly announce the intention
to do any of the foregoing.

 



2 

 

 

3. Representations and Warranties of Subscriber.

 

Subscriber represents and warrants to the Company that:

 

(a) Reliance on Exemptions. Subscriber understands that the Shares are being
offered and sold in reliance upon specific exemptions from registration provided
in the Securities Act, and upon exemptions from registration under State
securities laws, and acknowledges that the Offering has not been reviewed by the
Securities and Exchange Commission or any state agency because it is intended to
be a nonpublic offering exempt from the registration requirements of the
Securities Act and State securities laws. Subscriber understands that the
Company is relying upon, and intends that the Company rely upon, the truth and
accuracy of, and Subscriber’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Subscriber set forth herein in
order to determine the availability of such exemptions and the eligibility of
Subscriber to acquire the Shares.

 

(b) Investment Purpose. The undersigned is either (i) an “accredited investor”
if a U.S. investor, or (ii) not a U.S. person as defined under Rule 902 of
Regulation S, and the Shares are being purchased for Subscriber’s own account,
for investment purposes only and not for distribution or resale to others in
contravention of the registration requirements of the Securities Act. Subscriber
agrees that it will not sell or otherwise transfer the Shares unless they are
registered under the Securities Act or unless an exemption from such
registration is available under the Securities Act and permitted by the
certificate of incorporation of the Company. Subscriber has no contract,
undertaking, agreement, or arrangement with any person to sell, distribute,
transfer, or pledge to such person or anyone else the Shares which Subscriber
hereby subscribes to purchase, or any interest therein, and Subscriber has no
present plans to enter into any such contract, undertaking, agreement, or
arrangement. Subscriber agrees that the Company and its affiliates shall not be
required to give effect to any purported transfer of such Shares except upon
compliance with the foregoing restrictions.

 

(c) Accredited Investor. Subscriber, is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act, as
amended to date, a summary of which is attached hereto as Exhibit B, and
Subscriber is able to bear the economic risk of any investment in the Shares and
in the Company. Subscriber shall complete and deliver to the Company prior to
Closing an executed copy of the Accredited Investor Questionnaire attached
hereto as Exhibit A.

 

(d) Risk of Investment. Subscriber recognizes that the purchase of the Shares
involves a high degree of risk in that: (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares;
(ii) transferability of the Shares is limited; and (iii) the Company may require
substantial additional funds to operate its business and there can be no
assurance that the Offering will be completed.

 



3 

 

 

(e) Use of Proceeds. Subscriber understands that the net proceeds of the
Offering will be used for the Company’s operations, mainly the expansion of
digital asset business, particularly in the area of entertainment, intellectual
property, arts, and medical asset.

 

(f) Prior Investment Experience. Subscriber understands the business in which
the Company is engaged and has such knowledge and experience in business and
financial matters that Subscriber is capable of evaluating the merits and risks
of the investment in the Shares. Subscriber has prior investment experience, and
Subscriber recognizes the highly speculative nature of this investment.

 

(g) Information and Non-Reliance.

 

(i) Subscriber acknowledges that Subscriber has carefully reviewed this
Agreement, which Subscriber acknowledges has been provided to Subscriber.
Subscriber has been given the opportunity to ask questions of, and receive
answers from, the Company concerning the terms and conditions of this Offering
and the Agreement and to obtain such additional information, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of same as Subscriber reasonably
desires in order to evaluate the investment. Subscriber understands the
Agreement, and Subscriber has had the opportunity to discuss any questions
regarding the Agreement with Subscriber’s counsel or other advisor.
Notwithstanding the foregoing, the only information upon which Subscriber has
relied is that set forth in the Agreement and the results of independent
investigation by Subscriber. Subscriber has received no representations or
warranties from the Company, its employees, agents or attorneys in making this
investment decision other than as set forth in the Agreement. Subscriber does
not desire to receive any further information.

 

(ii) The Subscriber represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Shares, it being understood that
information and explanations related to the terms and conditions of the Shares
and the Agreement shall not be considered investment advice or a recommendation
to purchase the Shares.

 

(iii) The Subscriber confirms that the Company has not (i) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Shares or (ii) made any representation to the Subscriber regarding the
legality of an investment in the Shares under applicable legal investment or
similar laws or regulations. In deciding to purchase the Shares, the Subscriber
is not relying on the advice or recommendations of the Company and the
Subscriber has made its own independent decision that the investment in the
Shares is suitable and appropriate for the Subscriber.

 



4 

 

 

(h) Tax Consequences. Subscriber acknowledges that the Offering may involve tax
consequences and that the contents of this Agreement do not contain tax advice
or information. Subscriber acknowledges that Subscriber must retain Subscriber’s
own professional advisors to evaluate the tax and other consequences of an
investment in the Shares. Subscriber intends to acquire the Shares without
regard to tax consequences.

 

(i) Transfer or Resale. The Subscriber is acquiring the Shares solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view to, or for resale in connection with, any distribution of the Shares.
Subscriber understands that the Shares have not been registered under the
Securities Act or the securities laws of any state and, as a result thereof, arc
subject to substantial restrictions on transfer. Subscriber acknowledges that
Subscriber may be precluded from selling or otherwise disposing of the Shares
for an indefinite period of time. Subscriber consents that the Company may, if
it desires, permit the transfer of the Shares out of Subscriber’s name only when
Subscriber’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the Securities Act or any applicable state
“blue sky” laws.

 

(j) No General Solicitation. Subscriber was not induced to invest in the Company
or in the Shares by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising; and (iii) any
solicitation within the United States.

 

(k) Due Authorization; Enforcement. Subscriber has all requisite power and
authority (and in the case of an individual, capacity) to purchase and hold the
Shares, to execute, deliver and perform Subscriber’s obligations under this
Agreement and when executed and delivered by Subscriber, this Agreement will
constitute legal, valid and binding agreements of Subscriber enforceable against
Subscriber in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(l) Address. The residence address of Subscriber furnished by Subscriber on the
signature page hereto is Subscriber’s principal residence if Subscriber is an
individual or its principal business address if it is a corporation,
partnership, trust or other entity.

 

(m) Compliance with Laws. The Subscriber will comply with all applicable laws
and regulations in effect in any jurisdiction in which the Subscriber purchases
or sells Shares and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the Subscriber is subject or in which the Subscriber makes such purchases or
sales, and the Company shall have no responsibility therefore.

 



5 

 

 

(n) Accuracy of Representations and Warranties. The information set forth herein
concerning Subscriber is true and correct. The Subscriber understands that,
unless the Subscriber notifies the Company in writing to the contrary at or
before the Closing, each of the Subscriber’s representations and warranties
contained in this Agreement will be deemed to have been reaffirmed and confirmed
as of the Closing, taking into account all information received by the
Subscriber.

 

(o) Entity Representation. If Subscriber is a corporation, partnership, trust or
other entity, such entity further represents and warrants that it was not formed
for the purpose of investing in the Company.

 

4. Representations and Warranties of the Company.

 

The Company represents and warrants to Subscriber that:

 

(a) Organization. The Company is organized and validly existing in good standing
under the laws of the State of Nevada.

 

(b) Due Authorization, Enforcement and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement, and when executed and delivered by the Company, this
Agreement will constitute legal, valid and binding agreements of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally, and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Shares have been duly
authorized and, when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable.

 

(c) Noncontravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with or
constitute a violation of, or default under (i) any material agreement to which
the Company is a party or by which it or any of its properties are bound or
(ii) the organizational documents of the Company.

 

5. Conditions to Obligations of the Subscriber and the Company.

 

The obligations of the Subscriber to purchase and pay for the Shares specified
on the signature page hereof and of the Company to sell the Shares are subject
to the satisfaction at or prior to the Closing of the following conditions
precedent:

 

(a) Representations and Warranties. The representations and warranties of the
Subscriber contained in Section 3 hereof and of the Company contained in
Section 4 hereof shall be true and correct as of the Closing in all respects
with the same effect as though such representations and warranties had been made
as of the Closing.

 



6 

 

 

6. Legends.

 

The certificates representing the Securities sold pursuant to this Agreement
will be imprinted with legends in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
SUCH SHARES MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF TI-1E SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.”

 

and other legend language that may be determined by the Company and its counsel
from time to time.

 

7. Miscellaneous.

 

(a) Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 



If to the

Company:

SEVEN STARS CLOUD GROUP, INC.   No. 4 Drive-in Movie Theater Park, No. 21
Liangmaqiao   Road Chaoyang, District, Beijing, P.R.C. 100125   Attn: Legal
Department with a copy   to: Cooley LLP   1114 Avenue of the Americas   New
York, NY 10036-7798   Attention: William N. Haddad If to Subscriber,     GT
Dollar Ptd. Ltd.   10 Kallang Avenue,   Aperia Tower 2 #13-18, Postal Code
339510   Attn: Legal Department



 



7 

 

 

(b) Entire Agreement: Amendment. This Agreement, which includes the exhibits
referred to herein, supersedes all other prior oral or written agreements
between Subscriber, the Company, their affiliates and persons acting on their
behalf with respect to the matters discussed herein, and constitutes the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be amended or waived other than by an instrument
in writing signed by the Company and Subscriber.

 

(c) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to any
choice of law or conflict of law provision or rule.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
Subscriber shall not assign its rights hereunder without the prior written
consent of the Company.

 

(f) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof he enforced by, any other
person.

 

(g) Notification of Changes. The Subscriber hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Shares pursuant to this Agreement which would cause any
representation, warranty or covenant of the Subscriber contained in this
Agreement to be false or incorrect.

 

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to early out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(i) Legal Representation. Subscriber acknowledges that: (i) Subscriber has read
this Agreement and the exhibits referred to herein; (ii) Subscriber understands
that the Company has been represented in the preparation, negotiation and
execution of the Agreement; and (iii) Subscriber understands the terms and
conditions of this Agreement and is fully aware of their legal and binding
effect

  



8 

 

 

(j) Expenses. Each party will bear its own costs and expenses (including legal
and accounting fees and expenses) incurred in connection with this Agreement and
the transactions contemplated hereby.

 

(k) Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement. The exchange of signature pages
by facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document shall constitute effective
execution and delivery of this Agreement as to the parties.

 

 

[SIGNATURE PAGES FOLLOW]

 

9 

 

 

SUBSCRIBER:

 

____________________________

GT DOLLAR PTE. LTD

Name: Chan Cheh Shin

Title: Vice President

Date: June __21__, 2018

 

Number of Shares subscribed for:

 

5,494,506 shares of Common Stock at $1.82

per share

 

Total Purchase Price for the Securities:
$10,000,000.92

 

Registered & Mailing Address:

 



GT Dollar Pte Ltd   10 Kallang Avenue,   Aperia Tower 2 #13-18, Postal Code
339510   Singapore  

 





10 

 

 

COMPANY SIGNATURE PAGE TO AMENDED AND RESTATED SUBSCRIPTION AGREEMENT

 

–PLEASE DO NOT WRITE BELOW THIS LINE–

 

COMPANY USE ONLY

 



  Accepted and Agreed:             SEVEN STARS CLOUD GROUP, INC.           By:  
    Name:       Title:             As of: June __, 2018  



 



 

 

 

 





EXHIBIT A

 

Confidential Accredited Investor Questionnaire

 

To: SEVEN STARS CLOUD GROUP, INC.

 

SEVEN STARS CLOUD GROUP, INC., a Nevada corporation (the “Company”), is offering
in a private placement (“Offering”) pursuant to an accompanying subscription
agreement, including, without limitation, all exhibits and annexes made a part
thereto (collectively, the “Subscription Agreement”) shares of its Common Stock,
at price of $1.82 per share (the “Shares”). The undersigned Subscriber is
purchasing Shares pursuant to the Offering and acknowledges that all capitalized
terms not otherwise defined herein have the meanings set forth in the
Subscription Agreement.

 

I. The Subscriber represents and warrants that he or it comes within one
category marked below, and that for any category marked, he or it has truthfully
set forth, where applicable, the factual basis or reason the Subscriber comes
within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY TO COMPLY WITH LAW
AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY. The undersigned shall
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below.

 

Category A__X___

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

Explanation. In calculating net worth you may include equity in personal
property and real estate (other than the value, after deducting mortgage
obligations, of Subscriber’s principal residence which may not be included in
such net worth calculation), cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.

 

Category B____ The undersigned is an individual (not a partnership, corporation,
etc.) who had an individual income in excess of $200,000 in each of the two most
recent years, or joint income with his or her spouse in excess of $300,000 in
each of those years (in each case including foreign income, tax exempt income
and full amount of capital gains and losses but excluding any income of other
family members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.
Category C____ The undersigned is a director or executive officer of the Company
which is issuing and selling the Shares. Category D____

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title I of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or is a self-directed plan with investment decisions made
solely by persons that are accredited investors.

 

_______________________________

_______________________________

(describe entity)

 

 



 

 

  

Category E____

The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940.

 

_______________________________

_______________________________

(describe entity)

 

Category F_X___

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific propose of
acquiring the Shares and with total assets in excess of $5,000,000.

 

_______________________________

_______________________________

(describe entity)

 

Category G____ The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Shares, where
the purchase is directed by a “sophisticated person” as defined in
Regulation 506(b)(2)(ii) under the Securities Act of 1933. Category H____

The undersigned is an entity (other than a trust) all the equity owners of which
are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

 

_______________________________

_______________________________

(describe entity)

 

Category I____ The undersigned is not within any of the categories above and is
therefore not an accredited investor.

 

For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including airy amounts attributable to a spouse
or to property owned by a spouse): (i) the amount of any interest income
received which is tax-exempt wider Section 103 of the Internal Revenue Code of
1986, as amended (the “Code”), (ii) the amount of losses claimed as a limited
partner in a limited partnership (as reported on Schedule E of Form 1040),
(iii) any deduction claimed for depletion under Section 611 et seq. of the Code,
and (iv) any amount by which income from long-term capital gains has been
reduced in arriving at adjusted gross income pursuant to the provisions of
Section 12.02 of the Code.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of the Subscription Agreement or this Questionnaire
in the event that the representations and warranties in the Subscription
Agreement or in this Questionnaire shall cease to be true, accurate and
complete.

 



 

 

 

II.       Disqualification Events.

 

1.Certain Criminal Convictions.

 

Have you been convicted, within the past ten (10) years (or five (5) years, in
the case of the Company, its predecessors and affiliated issuers), of any felony
or misdemeanor involving:

 

¨in connection with the purchase or sale of any security;

 

¨involving the making of any false filing with the SEC; or

 

¨arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment advisor or paid solicitor of purchasers
of securities?

 

¨Yes. If yes, please explain:                

 

¨No.

 

2.Certain Court Injunctions and Restraining Orders.

 

Are you subject to any order, judgment or decree of any court of competent
jurisdiction that was entered within the past five (5) years and currently
restrains or enjoins you from engaging in any conduct or practice:

 

¨in connection with the purchase or sale of any security;

 

¨involving the making of any false filing with the SEC; or

 

¨arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

 



¨Yes. If yes, please explain:                

  

¨No.

 



 

 

 

3.Final Orders of Certain State and Federal Regulators.

 

Are you subject to a Final Order (as defined below) of state regulators of
securities, insurance, banking, savings associations or credit unions; federal
banking agencies; the Commodity Futures Trading Commission; or the National
Credit Union Administration that:

 

¨bars you from:

 

¨associating with an entity regulated by any of the aforementioned regulators;

 

¨engaging in the business of securities, insurance or banking; or

 

¨engaging in savings association or credit union activities; or

 

¨constitutes a Final Order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within the past
ten (10) years?

 



¨Yes. If yes, please explain:                



 

¨No.

 

The term “Final Order” means a written directive or declaratory statement issued
by a federal or state agency described in Rule 506(d)(1)(iii) under the
Securities Act of 1933 under applicable statutory authority that provides for
notice and an opportunity for a hearing, which constitutes a final disposition
or action by that federal or state agency.

 

4.SEC Disciplinary Orders.

 

Are you subject to any order of the Securities and Exchange Commission (“SEC”)
that currently:

 

¨suspends or revokes your registration as a broker, dealer, municipal securities
dealer or investment adviser;

¨places limitations on the activities, functions or operations of, or imposes
civil money penalties on, such person; or

¨bars you from being associated with any entity or from participating in the
offering of any penny stock?1

 

¨Yes. If yes, please explain:                



  

¨No.

  

 

 





1A disqualification based on a suspension or limitation of activities expires
when the suspension or limitation expires.

 



 

 

 

5.SEC Cease-and-Desist Orders.

 

Are you subject to any order of the SEC that was entered within the past
five (5) years and currently orders you to cease and desist from committing or
causing a future violation of:

 

¨any scienter-based (intent-based) anti-fraud provision of the federal
securities laws (including, for example, but not limited to):

 

¨Section 17(a)(1) of the Securities Act of 1933,

 

¨Section 10(b) of the Exchange Act and Rule 10b-5, and

 

¨Section 15(c)(1) of the Securities Exchange Act); or

 

¨Section 5 of the Securities Act of 1933, which generally requires that
securities be registered and prohibits the sale of unregistered securities.

 



¨Yes. If yes, please explain:                



 



¨No.

 

6.SRO Suspension/Expulsion.

 

Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a securities self-regulatory organization
(“SRO”, such as a registered national securities exchange or a registered
national or affiliated securities association, including FINRA) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade?

  

¨Yes. If yes, please explain:                

  

¨No.

 

 

 



 

7.SEC Stop Orders.

 

Have you filed (as a registrant or issuer), or were you named as an underwriter
in any registration statement or Regulation A offering statement filed with the
SEC that, within the past five (5) years, was the subject of a refusal order,
stop order, or order suspending the Regulation A exemption, or is currently the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued?

  



¨Yes. If yes, please explain:                

  

¨No.

 

8.USPS False Representations Order.

 

Are you subject to a United States Postal Service (“USPS”) false representation
order entered within the past five (5) years, or are you currently subject to a
temporary restraining order or preliminary injunction with respect to conduct
alleged by the USPS to constitute a scheme or device for obtaining money or
property through the mail by means of false representations?

  



¨Yes. If yes, please explain:                

  

¨No.

 

III. The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in this Questionnaire contained
herein and such answers have been provided under the assumption that the Company
will rely on them.

 

IV. In furnishing the above information, the undersigned acknowledges that the
Company will be relying thereon in determining, among other things, whether
there are reasonable grounds to believe that the undersigned qualifies as a
Purchaser under Section 4(a)(2) and/or Regulation D of the Securities Act of
1933 and applicable state securities laws for the purposes of the proposed
investment.

 

V. The undersigned understands and agrees that the Company may request further
information of the undersigned in verification or amplification of the
undersigned’s knowledge of business affairs, the undersigned’s assets and the
undersigned’s ability to bear the economic risk involved in an investment in the
securities of the Company.

 

VI. The undersigned represents to you that (a) the information contained herein
is complete and accurate on the date hereof and may be relied upon by you,
(b) the undersigned will notify you immediately of any change in any such
information occurring prior to the acceptance of the subscription and will
promptly send you written continuation of such change. The undersigned hereby
certifies that he, she or it has read and understands the Subscription Agreement
related hereto and (c) the undersigned acknowledges that you may be required to
publicly disclose the information provided in this Questionnaire and that he or
it consents to such public disclosure.

 

VII. INFORMATION VERIFICATION CONSENT.

 

BY SIGNING THIS QUESTIONNAIRE, SUBSCRIBER HEREBY GRANTS THE COMPANY PERMISSION
TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING SUBSCRIBER, INCLUDING,
BUT NOT LIMITED TO INFORMATION PROVIDED BY THE OFFICE OF FOREIGN ASSETS CONTROL
(“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION PROVIDED BY SUBSCRIBER HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

INVESTOR QUESTIONNAIRE EXECUTION PAGE

 





    Signature       Chan Cheh Shin   Name Typed or Printed       GT DOLLAR PTD.
LTD.   Entity Name       10 Kallang Avenue, Aperia Tower 2,        Postal Code
339510 SINGAPORE   City, State and Zip Code  



 



 

 

 

EXHIBIT B

 

DEFINITION OF ACCREDITED INVESTOR

 

“Accredited investor” means any person who comes within any of the following
categories, or who the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:

 

1.Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in Section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

2.Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

3.Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares offered, with total assets in
excess of $5,000,000;

 

4.Any director, executive officer, or general partner of the issuer of the
Company, or any director or executive officer of the Company;

 

5.Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, provided that
for purposes of this item 5, “net worth” means the excess of total assets at
fair market value (including personal and real property, but excluding the value
of a person’s primary home) over total liabilities (excluding any mortgage on
the primary home in an amount of up to the home’s fair market value, but
including any mortgage amount in excess of the home’s fair market value);

 

6.Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, provided that for purposes of this
item 6, “income” means annual adjusted gross income, as reported for federal
income tax purposes, plus (a) the amount of any tax-exempt interest income
received; (b) the amount of losses claimed as a limited partner in a limited
partnership; (c) any deduction claimed for depletion; (d) amounts contributed to
an IRA or Keogh retirement plan; (e) alimony paid; and (f) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code of 1986, as amended;

 

7.Any trust, with total assets in excess of $5,000,000, not fanned for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii); and

 

8.Any entity in which all of the equity owners are accredited investors.

 





 

